NOT FOR PUBLICATION                         FILED
                     UNITED STATES COURT OF APPEALS                      DEC 18 2014
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


RODOLFO VELASQUEZ,                               No. 12-16845

             Plaintiff - Appellant,              D.C. No. 2:12-cv-00433-LKK-
                                                 CKD
   v.

CHASE HOME FINANCE LLC; et al.,                  MEMORANDUM*

             Defendants - Appellees.

                    Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence K. Karlton, District Judge, Presiding

                            Submitted December 9, 2014**

Before:       WALLACE, LEAVY, and BYBEE, Circuit Judges.

        Rodolfo Velasquez appeals pro se from the district court’s judgment

dismissing his action arising from foreclosure proceedings and defendants’ alleged

failure to process his loan modification applications. We have jurisdiction under



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, we deny
Velasquez’s request for oral argument set forth in his opening brief.
28 U.S.C. § 1291. We review de novo the district court’s dismissal under Federal

Rule of Civil Procedure 12(b)(6). Cervantes v. Countrywide Home Loans, Inc.,

656 F.3d 1034, 1040 (9th Cir. 2011). We affirm.

      The district court properly dismissed Velasquez’s wrongful foreclosure

claim arising under the Home Affordable Modification Program (“HAMP”)

because Velasquez failed to state a cognizable claim for relief. See Hebbe v.

Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings are to be

liberally construed, a plaintiff must present factual allegations sufficient to state a

plausible claim for relief); see also 12 U.S.C. § 5219a (providing guidelines for

HAMP, a federal program whereby the United States government privately

contracts with banks to provide incentives to enter into residential mortgage

modifications); Astra USA, Inc. v. Santa Clara County, 131 S. Ct. 1342, 1347

(2011) (private right of action for violating a federal action rests on congressional

intent to provide a private remedy; parties that incidentally benefit from a

government contract may not enforce the contract absent an intent to the contrary).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

                                            2                                    12-16845
      Velasquez’s motions, filed on September 12, 2013, February 12, 2014, and

May 5, 2014, are denied.

      AFFIRMED.




                                       3                                12-16845